Title: From James Madison to Edmund Randolph, 22 April 1787
From: Madison, James
To: Randolph, Edmund


My dear Sir
New York April 22. 1787
I have the pleasure of your’s of the 11 inst. acknowledging mine of the 2d. In some of your letters I observe you do not say whether any have been recd. from me or not. I have not omitted to write in a single instance since our correspondence commenced.
The time approaches so nearly now when I shall have an opportunity of asking verbal communications on confidential points that I forbear to commit them to paper.
Congs. are deliberating on the plan most eligible for disposing of the western territory not yet surveyed. Some alterations will probably be made in the ordinance on that subject, in which the idea of townships will not be altogether abandoned, but rendered less expensive. An Act passed yesterday providing for the sale of the surveyed lands, under the direction of the Treasury board. The price is to be one dollar at the lowest. The sale is to be duly advertised in all the States, but the office is to be opened & held where Congs. shall sit. The original plan of distributing the sale through all the States was certainly objectionable. To confine it to one place, and that so remote as N. Y. is both from the center of the Union, and the premises in question, can not be less so.
The inhabitants of the Illinois complain of the landjobbers, particularly Pentecost, & Clarke, who are purchasing titles among them. Those of St. Vincents complain of the defect of criminal and civil justice among them, as well as of military protection. Those matters are before Congs. and are found to be infinitely embarrassing.
A copper coinage was agreed on yesterday to the amount of two hundred & odd thousand dollars. It is to be executed under a contract between the Treasury board & the Coiner, and under the inspection of a person to be appointed on the part of the U. S. 15 PerCt. is to be drawn from this operation into the federal Treasury.
A great revolution is taking place in the Administration in Massts. Bowdoin is displaced in favor of Hancock. A great proportion of the Senate is already changed, and a greater is expected in the other branch of the Assembly. A paper emission there also is much feared by the friends of Justice. I find that the fetter originally put on the deputies from that State to the Convention was taken off in consequence of the recommendatory act of Congs. & the commission adjusted to that act.
Connecticut has not yet been in assembly, and of course has not decided on the convention. I am told the changes which are taking place in her elections are far from strengthening the probability of her concurrence.
If Mr. Beckley has no other view in coming to Philada. than that of the secretaryship to the Convention, I suspect the chance of his success ought hardly to recommend the trip. Other solicitations will certainly oppose him, backed by services in a more conspicuous & in the common opinion, more meritorious line. Yrs. affy.
Js. Madison Jr.
